DETAILED ACTION
This office action response the Request for Continued Examination application on 10/20/2022.
Claims 2-17 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
Response to Amendment
This communication is in response to the amendments filed on October 20, 2022. Claims 2, 6, 10, and 14 have been amended. Claim 1 is canceled. Claim 2-17 are currently pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 2, 6, 10 and 14 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sadek et al. (U.S. Patent Application Publication No. 2011/0128895), (“D1”, hereinafter), in view of Lin et al. (U.S. Patent Application Publication No. 2014/0369324 A1), hereinafter "D2''. 
As per Claim 2, D1 discloses an apparatus for wireless communication, comprising: 
a processor ([see, e.g., item 230, Fig. 2]); and 
memory coupled with the processor ([see, e.g., item 230, and 240, Fig. 2]), the processor and the memory configured to: 
receive scheduling of an uplink transmission of multiple subframes associated with a channel of a shared radio frequency spectrum band ([see, e.g., transmitting one or more transmission frames from the at least one device in the network using the shared spectrum channel in at least one of an uplink, [0011], and Fig. 2]); 
perform a clear channel assessment (CCA) associated with the channel of the shared radio frequency spectrum band based at least in part on the received scheduling ([see, e.g., wherein at block 506, if the channel is determined to be clear flow, the spectrum sharing using Listen-Before-Talk (LBT)  determination include Clear Channel Assessment (CCA) functionality, [0055, 0074], and Fig. 5, 8]); and
transmit the uplink transmission, based at least in part on a successful performing of the CCA associated with the channel of the shared radio frequency spectrum band ([see, e.g., the channel is determined clear in block 516, the UL frame is transmitted from a network device (e.g., a CPE), [0058, 0074], and Fig. 5, 8]), 
D1 doesn’t appear explicitly disclose: in accordance with a power management operation, the power management operation including: reducing a transmit power of a first subframe of the uplink transmission of the multiple subframes; and carrying over the reduced transmit power to at least one subframe of the multiple subframes of the uplink transmission following the first subframe. 
However, D2 discloses reducing a transmit power of a first subframe (i.e., subframe n) of the uplink transmission of the multiple subframes ([see, [0197, 0328], reduces the transmission power of the PUSCH in the subframe n+1 on the CC2, and then reduces the transmission power of the PUCCH in the subframe n on the CC1]); and 
carrying over the reduced transmit power to at least one subframe of the multiple subframes of the uplink transmission following the first subframe (i.e., subframe n+1) ([see, [0197, 0328, 0334], maintain the power until the sum of the transmission power of the PUCCH in the subframe n on the CC1 and the transmission power of the PUSCH in the subframe n+1 on the CC2 is not higher than the maximum transmission power configured by the UE]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining when to accumulate TPC commands in radio communication systems results improve efficiency on uplink transmission power that enhanced the uplink power control in a radio communication system (D2, ¶ [0009]).
As per Claim 3, D1 appears to be silent to the instant claim, however D2 further discloses wherein the reduced transmit power is associated with a minimum power ([see, e.g., reduce the transmission power, until the transmission power of the UE does not exceed the maximum transmission power configured by the UE, [0210]]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining when to accumulate TPC commands in radio communication systems results improve efficiency on uplink transmission power that enhanced the uplink power control in a radio communication system (D2, ¶ [0009]).
 As per Claim 4, D1 appears to be silent to the instant claim, however D2 further discloses wherein the reduced transmit power is associated with a minimum guaranteed power component for a physical uplink shared channel (PUSCH) ([see, e.g., the UE via signaling to equal-ratio reduce the transmission power of the PUCCH on the CC1 and of the PUSCH on the CC2, [0307-0308]]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining when to accumulate TPC commands in radio communication systems results improve efficiency on uplink transmission power that enhanced the uplink power control in a radio communication system (D2, ¶ [0009]).
As per Claim 5, D1 appears to be silent to the instant claim, however D2 further discloses wherein the reduced transmit power is associated with a minimum guaranteed power component for a physical uplink control channel (PUCCH) ([see, e.g., the UE via signaling to equal-ratio reduce the transmission power of the PUCCH on the CC1, [0307-0308]]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining when to accumulate TPC commands in radio communication systems results improve efficiency on uplink transmission power that enhanced the uplink power control in a radio communication system (D2, ¶ [0009]).
As per Claim 6, D1 discloses a method for wireless communication, comprising: 
receiving scheduling of an uplink transmission of multiple subframes associated with a channel of a shared radio frequency spectrum band ([see, e.g., transmitting one or more transmission frames from the at least one device in the network using the shared spectrum channel in at least one of an uplink, [0011], and Fig. 2]); 
performing a clear channel assessment (CCA) associated with the channel of the shared radio frequency spectrum band based at least in part on the received scheduling ([see, e.g., wherein at block 506, if the channel is determined to be clear flow, the spectrum sharing using Listen-Before-Talk (LBT)  determination include Clear Channel Assessment (CCA) functionality, [0055, 0074], and Fig. 5, 8]); and
transmitting the uplink transmission, based at least in part on a successful performing of the CCA associated with the channel of the shared radio frequency spectrum band ([see, e.g., the channel is determined clear in block 516, the UL frame is transmitted from a network device (e.g., a CPE), [0058, 0074], and Fig. 5, 8]), 
D1 doesn’t appear explicitly disclose: in accordance with a power management operation, the power management operation including: reducing a transmit power of a first subframe of the uplink transmission of the multiple subframes; and carrying over the reduced transmit power to at least one subframe of the multiple subframes of the uplink transmission following the first subframe. 
However, D2 discloses reducing a transmit power of a first subframe (i.e., subframe n) of the uplink transmission of the multiple subframes ([see, [0197, 0328], reduces the transmission power of the PUSCH in the subframe n+1 on the CC2, and then reduces the transmission power of the PUCCH in the subframe n on the CC1]); and 
carrying over the reduced transmit power to at least one subframe of the multiple subframes of the uplink transmission following the first subframe (i.e., subframe n+1) ([see, [0197, 0328, 0334], maintain the power until the sum of the transmission power of the PUCCH in the subframe n on the CC1 and the transmission power of the PUSCH in the subframe n+1 on the CC2 is not higher than the maximum transmission power configured by the UE]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining when to accumulate TPC commands in radio communication systems results improve efficiency on uplink transmission power that enhanced the uplink power control in a radio communication system (D2, ¶ [0009]).
As per Claim 7, D1 appears to be silent to the instant claim, however D2 further discloses wherein the reduced transmit power is associated with a minimum power ([see, e.g., reduce the transmission power, until the transmission power of the UE does not exceed the maximum transmission power configured by the UE, [0210]]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining when to accumulate TPC commands in radio communication systems results improve efficiency on uplink transmission power that enhanced the uplink power control in a radio communication system (D2, ¶ [0009]).
 As per Claim 8, D1 appears to be silent to the instant claim, however D2 further discloses wherein the reduced transmit power is associated with a minimum guaranteed power component for a physical uplink shared channel (PUSCH) ([see, e.g., the UE via signaling to equal-ratio reduce the transmission power of the PUCCH on the CC1 and of the PUSCH on the CC2, [0307-0308]]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining when to accumulate TPC commands in radio communication systems results improve efficiency on uplink transmission power that enhanced the uplink power control in a radio communication system (D2, ¶ [0009]).
As per Claim 9, D1 appears to be silent to the instant claim, however D2 further discloses wherein the reduced transmit power is associated with a minimum guaranteed power component for a physical uplink control channel (PUCCH) ([see, e.g., the UE via signaling to equal-ratio reduce the transmission power of the PUCCH on the CC1, [0307-0308]]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining when to accumulate TPC commands in radio communication systems results improve efficiency on uplink transmission power that enhanced the uplink power control in a radio communication system (D2, ¶ [0009]).
As per Claim 10, D1 discloses an apparatus for wireless communication, comprising: 
means for receiving scheduling of an uplink transmission of multiple subframes associated with a channel of a shared radio frequency spectrum band ([see, e.g., transmitting one or more transmission frames from the at least one device in the network using the shared spectrum channel in at least one of an uplink, [0011], and Fig. 2]); 
means for performing a clear channel assessment (CCA) associated with the channel of the shared radio frequency spectrum band based at least in part on the received scheduling ([see, e.g., wherein at block 506, if the channel is determined to be clear flow, the spectrum sharing using Listen-Before-Talk (LBT)  determination include Clear Channel Assessment (CCA) functionality, [0055, 0074], and Fig. 5, 8]); and
means for transmitting the uplink transmission, based at least in part on a successful performing of the CCA associated with the channel of the shared radio frequency spectrum band ([see, e.g., the channel is determined clear in block 516, the UL frame is transmitted from a network device (e.g., a CPE), [0058, 0074], and Fig. 5, 8]), 
D1 doesn’t appear explicitly disclose: in accordance with a power management operation, the power management operation including: reducing a transmit power of a first subframe of the uplink transmission of the multiple subframes; and carrying over the reduced transmit power to at least one subframe of the multiple subframes of the uplink transmission following the first subframe. 
However, D2 discloses reducing a transmit power of a first subframe (i.e., subframe n) of the uplink transmission of the multiple subframes ([see, [0197, 0328], reduces the transmission power of the PUSCH in the subframe n+1 on the CC2, and then reduces the transmission power of the PUCCH in the subframe n on the CC1]); and 
carrying over the reduced transmit power to at least one subframe of the multiple subframes of the uplink transmission following the first subframe (i.e., subframe n+1) ([see, [0197, 0328, 0334], maintain the power until the sum of the transmission power of the PUCCH in the subframe n on the CC1 and the transmission power of the PUSCH in the subframe n+1 on the CC2 is not higher than the maximum transmission power configured by the UE]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining when to accumulate TPC commands in radio communication systems results improve efficiency on uplink transmission power that enhanced the uplink power control in a radio communication system (D2, ¶ [0009]).
As per Claim 11, D1 appears to be silent to the instant claim, however D2 further discloses wherein the reduced transmit power is associated with a minimum power ([see, e.g., reduce the transmission power, until the transmission power of the UE does not exceed the maximum transmission power configured by the UE, [0210]]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining when to accumulate TPC commands in radio communication systems results improve efficiency on uplink transmission power that enhanced the uplink power control in a radio communication system (D2, ¶ [0009]).
 As per Claim 12, D1 appears to be silent to the instant claim, however D2 further discloses wherein the reduced transmit power is associated with a minimum guaranteed power component for a physical uplink shared channel (PUSCH) ([see, e.g., the UE via signaling to equal-ratio reduce the transmission power of the PUCCH on the CC1 and of the PUSCH on the CC2, [0307-0308]]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining when to accumulate TPC commands in radio communication systems results improve efficiency on uplink transmission power that enhanced the uplink power control in a radio communication system (D2, ¶ [0009]).
As per Claim 13, D1 appears to be silent to the instant claim, however D2 further discloses wherein the reduced transmit power is associated with a minimum guaranteed power component for a physical uplink control channel (PUCCH) ([see, e.g., the UE via signaling to equal-ratio reduce the transmission power of the PUCCH on the CC1, [0307-0308]]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining when to accumulate TPC commands in radio communication systems results improve efficiency on uplink transmission power that enhanced the uplink power control in a radio communication system (D2, ¶ [0009]).
As per Claim 14, is the non-transitory computer readable medium (CRM) claim corresponding to the apparatus claim 10 that has been rejected above.  Applicant attention is directed to the rejection of claim 10.  Claim 14 is anticipated by CRM being performed by the apparatus above and therefore is rejected under the same rational as claim 10.
As per Claim 15, D1 appears to be silent to the instant claim, however D2 further discloses wherein the reduced transmit power is associated with a minimum power ([see, e.g., reduce the transmission power, until the transmission power of the UE does not exceed the maximum transmission power configured by the UE, [0210]]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining when to accumulate TPC commands in radio communication systems results improve efficiency on uplink transmission power that enhanced the uplink power control in a radio communication system (D2, ¶ [0009]).
 As per Claim 16, D1 appears to be silent to the instant claim, however D2 further discloses wherein the reduced transmit power is associated with a minimum guaranteed power component for a physical uplink shared channel (PUSCH) ([see, e.g., the UE via signaling to equal-ratio reduce the transmission power of the PUCCH on the CC1 and of the PUSCH on the CC2, [0307-0308]]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining when to accumulate TPC commands in radio communication systems results improve efficiency on uplink transmission power that enhanced the uplink power control in a radio communication system (D2, ¶ [0009]).
As per Claim 17, D1 appears to be silent to the instant claim, however D2 further discloses wherein the reduced transmit power is associated with a minimum guaranteed power component for a physical uplink control channel (PUCCH) ([see, e.g., the UE via signaling to equal-ratio reduce the transmission power of the PUCCH on the CC1, [0307-0308]]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining when to accumulate TPC commands in radio communication systems results improve efficiency on uplink transmission power that enhanced the uplink power control in a radio communication system (D2, ¶ [0009]).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU D BELETE/Examiner, Art Unit 2468